SULLIVAN, Judge,
dissenting.
Although I believe that the trial court would have been within its permissible discretion to have admitted the recordings of Motley’s telephone conversations, I am unable to agree that the court abused that discretion in excluding the evidence for lack of an adequate foundation.
Abuse of discretion is our standard of review as to evidentiary rulings. That review is appropriately very deferential to the trial court’s ruling. Bezy v. Loftus, 581 N.E.2d 965, 968 (Ind.Ct.App.1991). In a criminal setting our Supreme Court has held that “[a] trial court ruling excluding evidence will generally be upheld if there is any basis upon which the ruling is correct,” and normally it involves a balancing between the probative value of the excluded evidence and the prejudice to the adverse party if such evidence were to be admitted. Rohm v. State, 558 N.E.2d 1100, 1103 (Ind.1990).
My research has uncovered no case decision reversing a judgment for excluding evidence of identification by way of a telephone conversation. I am aware of two cases involving affirmance of an exclusion of evidence proffered by a criminal defendant. See King v. State, 560 N.E.2d 491, 494-95 Ind.1990); Brafford v. State, 516 N.E.2d 45 (Ind.1987). The other cases disclosed in my research affirm instances in which the State’s evidence was admitted over objection by the defendant.
In Washington v. State, 840 N.E.2d 873, 884 (Ind.Ct.App.2006), trans. denied, cited by the majority here, the court held that exclusion of defendant’s alibi evidence by reason of a discovery violation was harmless error with respect to the defendant’s claim of being unconstitutionally precluded from presenting witnesses on his behalf. The court also held that the exclusion was not an abuse of discretion. Washington, 840 N.E.2d at 886. A separate opinion by Chief Judge Kirsch in Washington, however, noted that the trial court “properly balanced the competing interests” in the necessarily fact-sensitive determination and concluded that the court was “within its discretion in excluding the testimony.” 840 N.E.2d at 890.
In this case, after listening to the recordings, Officer Lapin stated that he was “thinking and believing” that the person on the phone conversation was Motley. Lapin testified that he had met with Motley upon only one occasion, i.e. at the time of the arrest, other than a cell-phone conversation with Motley which lasted only seconds. Thus it was reasonable for the trial court to conclude that the limited time available to hear Motley’s voice was an inadequate foundation for Lapin’s identification of Motley’s voice on the recorded telephone conversations from the jail. Furthermore, and perhaps most importantly, Lapin testified that even before he listened to the recordings, he “knew that the person on the phone was in fact LeCoy Motley ... based on the information I had.” Tr. at 293 (emphasis supplied). That information included the fact that Motley’s name had been placed on the two computer disks given to him by Detective Wager, who obtained the recordings of the phone calls.
The ruling of the trial court excluding the evidence was as follows:
THE COURT: “[N]o disrespect to Det. Lappin, Det. Lappin’s a very good detective, but there are other ways to identify this Defendant’s voice, if it’s this Defendant’s voice. And quite honestly we all know it’s this Defendant’s voice, okay? But that’s part of my problem is when he get’s [sic] two C.D.s that say “Lecoy Motley, Motley, Two” and Mr. Moss’ question to him, you know, You knew this was Lecoy Motley before you even listened to it. Yes. He’s being honest, *1268he did, we all knew that. But that doesn’t get past the fact, Mr. Baldwin, that you’ve got to lay a proper foundation to identify that voice, that has not been laid and so I’m going to sustain— and like I said, Reneldo Young, yeah, he had a sufficient conversation with him, he knows who he is, you know. Earlier in this trial he told me, you know, you guys said you spoke to him last night, he knows his voice, all right? This Defendant’s different, he’s not had very lengthy conversations with him. And I don’t think you lay the proper foundation to identify his voice and so based on that I’m going to sustain your objection.” Tr. at 299-300.
In his discretion, the trial court was entitled to conclude that merely “thinking and believing” that the voice was Motley was inadequate identification foundation for admission of the evidence given the manner in which Lapin reached his conclusion.
Given the deferential standard of review we must give to discretionary evidentiary rulings, I believe Chief Judge Kirsch’s opinion in Washington was the more appropriate resolution to the issue in that case. I would so hold in the case before us.1

. Having reviewed the record, it is my considered view that absence of the excluded telephone conversations did not impact the jury's decision to acquit Motley of the murder charge. Rather, in my estimation, it is much more likely that the jury found themselves unable to convict Motley beyond a reasonable doubt because Reneldo Young was the more likely shooter. Motley was not seen to have a gun. Young, on the other hand, had recently purchased a gun and had test-fired it. The only other witness at the scene testified that before he heard any shots fired he had run to the rear of the van in which the victim was sitting, and when the witness turned around he saw Reneldo Young standing near the victim and Motley. Young, having fingered Motley to the police, was to be called as a State’s witness but inexplicably failed to appear for the trial and could not be located.